Citation Nr: 1426276	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  06-10 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disorder (calluses), to include as due to the service-connected diabetes mellitus disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in pertinent part, denied service connection for feet problems/jungle rot.

In February 2008, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In a March 2014 letter, the Board advised the Veteran that the VLJ from the February 2008 hearing was no longer employed at the Board and offered him the opportunity for a new Board hearing.  In March 2014, the Veteran responded that he did not want a new Board hearing.

In a March 2012 decision, the Board denied service connection for a bilateral foot disorder, to include calluses.  The Veteran appealed the March 2012 Board decision to the Court of Appeals for Veterans Claims (Court).  In an June 2013 memorandum decision, the Court vacated and remanded the Board's March 2012 decision for further adjudication consistent with the June 2013 memorandum decision.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence. 


FINDINGS OF FACT

1.  The Veteran has a bilateral foot disorder, diagnosed as calluses.

2.  Currently diagnosed foot calluses are etiologically related to service.  

CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disorder (calluses) have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for a bilateral foot disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Foot calluses is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Bilateral Foot Disorder

The Veteran contends that while he served in Vietnam, his feet were constantly wet and resulted in calluses which have continued from shortly after he was discharged from active duty.  Further, in a March 2009 statement, the Veteran linked his foot disorder to the footwear he wore during service, which he maintains was inappropriate for the conditions he experienced in Vietnam.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs in favor of a finding that the currently diagnosed bilateral foot disorder is related to service.  The evidence of record includes a January 2011 VA examination report where the examiner concluded that the Veteran's current foot disorder was likely not related to his military service.  The June 2013 Court memorandum decision indicated that the rationale in support of the January 2011 VA medical opinion was deficient.  The Court stated that the January 2011 VA examiner recorded factual observations without providing any analysis explaining why those facts were important and why they revealed that the etiology of the Veteran's current bilateral foot disorder could not be traced back to his period of service.  

Specifically, the Court noted that it could only discern two sentences in the examiner's rationale that may constitute an explanation for the opinion reached.  The first was the quotation taken from a November 2008 addendum opinion to a September 2008 VA medical examination report which stated that "this type of foot structure will place more pressure on the ball of the feet than a normal arch.  As a result, a chronic callus formation can develop."  The Court reasoned that a recitation of a statement made by the November 2008 VA examiner, with no further analysis linking that statement to the facts of this case and other medical data, did not provide any additional clarity.

The second statement noted by the Court that may have constituted an explanation for the January 2011 VA examiner's opinion was the assertion that "[r]eview of available medical records do[es] not establish chronicity of the claimed condition in service, or after discharge."  The Court explained that the VA examiner did not cite to specific medical records nor did she attempt to further explain her conclusory statement.  Moreover, because the examiner made a number of additional factual observations without explaining the medical significance of the facts cited, the Court suspected that the examiner may have stepped outside of her role by reaching factual, rather than medical conclusions, based on her review of the record.  As noted by the Court, it is the responsibility of the Board, and not the examiner, "to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  For these reasons, the Board finds that the January 2011 VA medical opinion is of no probative value.  

Weighing in favor of the Veteran's claim is an April 2010 statement from a VA podiatrist.  The VA podiatrist noted that he had been treating the Veteran for his foot problems for two years and the Veteran had been seen by VA for his foot disorder symptoms since 2004.  Therefore, the Board finds that the April 2010 VA podiatrist had sufficient knowledge of the Veteran's relevant medical and service history to render an adequate medical opinion as to the etiology of the Veteran's foot disorder.  The VA podiatrist stated that the Veteran had been suffering from nucleated hyperkeratotic lesion in the plantar aspects of both feet.  As a result, the Veteran had to routinely have debridement of the lesions in order to be pain-free when weight bearing.  According to the April 2010 VA podiatrist, the Veteran's bilateral foot disorder was "at least as likely caused by or the result of not wearing corrective orthotics device while in the military."  The Board find the April 2010 medical opinion to be highly probative.  The VA podiatrist treated the Veteran for two years and, therefore, was well-informed of the Veteran's bilateral foot disorder.  Further, the VA podiatrist rendered an opinion supported by a clear rationale.  
The Board has reviewed the remaining evidence of record; however, although it references the Veteran's bilateral foot disorder, it does not provide a clear opinion as to whether the Veteran's bilateral foot disorder was related to service.  See November 2010 Board remand (finding that the September 2008 VA examination and November 2008 addendum opinion did not clearly address whether the Veteran's calluses were related to service).  Accordingly, the Board finds that the preponderance of the competent and probative evidence of record, which includes the April 2010 VA medical opinion by the Veteran's treating podiatrist, weighs in favor or the Veteran's claim.  As such, the Board finds that service connection for a bilateral foot disorder (calluses) is warranted.  


ORDER

Service connection for a bilateral foot disorder (calluses) is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


